Interim Decision #1240

MAXIMIl

or

BVICOWSSA

In DEPORTATION Proceedings

A-12213022
Decided by Board August 4,190

While respondent, a native and citizen of Poland, might be unable to obtain employment as a teacher in Poland because of her refusal to abandon her religious
beliefs and to join the Communist Party, physical perseoation under motion

243(h) of the Immigration and Nationality Act is not established since she
is a trained typist and the record fails to establish that she would be unable
to obtain employment in other areas of the economic life of Poland.
CHABOE :
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)]—Nonimmigrant, remained longer than permitted.

The appeal is from the special inquiry officer's denial of the respondent's application for withholding of deportation to Poland under
section 243 (h) of the Immigration and Nationality Act. The special
inquiry officer found respondent deportable on the ground stated
above and granted her voluntary departure with the proviso that she
be deported to Poland if she failed to depart voluntarily. The appeal
will be dismissed.

Respondent, a. 28-year-old divorcee, a native and citizen of Poland,
was admitted to the United States as a visitor on. October 6, 1961, for
a period to end on December 9, 1961. Three days after her entry,
she took employment as a nurse's assistant. She was apprehended
4)11 November 24, 1961 ; a statement was taken from her; she was placed
under deportation proceedings by the issuance of an Order to Show
Cause on January 8, 1962. No issue is taken with the finding of
&portability. Respondent requests that she be permitted to remain
in the United States under section 242(h) of the Immigration and

Nationality Act because she will face physical persecution if she is
returned to Poland.
The facts, based upon statements made by the respondent, have been
fully set forth by the special inquiry officer. Briefly, the respondent
49
08-45665—.1

Interim Decidion #1240
married in 1954; a son was born about 1955. Respondent had 11 years
of elementary school and four years of lyceum. In September 1955
she was given a job as a substitute teacher in an elementary school.
Although there was a shortage of teachers, she was not given a perma
nent job because of her refusal to join the Communist Party. She
refused to join the Party because, as a Communist Party member, she
could not have continued to attend church as it was her custom to do.
Respondent attended. church while teaching although she was asked
to stop because, in the eyes of the party, she was setting a bad example
to the children. .Although asked by the party to teach the children
that religion is superstition and that the Soviet Union is the best friend
of Poland, she could not bring herself to do so. In 1958 she was given
training for a year at a teachers college. She graduated and continued
teaching until June 1961. At this time she was asked to join the
Communist Party; upon her refusal she was dismissed from her teaching job.
Respondent applied for a Polish passport in January 1961 since she
planned to come to the United - States. She was not issued one until
June 15, 196L In the interval between the time of her application
and the time of issuance, she was subjected to questioning concerning
her reason for leaving Poland and her reason for refusal to join the
Communist Party. She left Poland in August of 1961. The passport was extended in the United States on. January 29, 1962, to June 9,
1963.
While teaching respondent belonged to the teachers union. She
'never joined. the Communist Party_ Respondent was trained to be a
typist. She could not secure employment as a typist while she was
a substitute teacher because of a prohibition against holding more than
one job. For a short period of time, before she became a teacher, she
was tnployed as-an assistant to a clerk.
Respondent continued to attend church until immediately prior to
coming to the United States. She was never arrested. No member of
her family had been arrested while she was in Poland. Respondent
was divorced in 1958 and received custody of her son, now six years
of age. The son resides with her parents in Poland and receives support from her. Respondent's father is not employed in Poland and
cannot obtain employment because he is opposed to the Communist
regime. Government officials have made inquiry of her parents concerning her failure to return to Poland and her parents have advised
her not to return.
Respondent alleges that if she is returned to Poland, she would be
put in jail immediately and she could not get any other employment.
The basis for this belief is her personal knowledge of conditions in
Poland and the fact that local Communist Party officials were after
50

Interim Decision #1240
her constantly to join the Communist Party. She is convinced that
she will be unable to obtain any employment in Poland because of the
suspicion with which she is regarded for her failure to join the Party
and because priority in hiring is given to those who are Party members.
The respondent in a pre-hearing statement on November 24, 1961,
stated she was "willing and able to go to Poland from the United
States voluntarily by paying her own expenses." While she stated
she did not wish to return to Poland on the next crossing of a boat
leaving for Poland, the implication is given that she would not object
to leaving on another crossing (Ex. 2). At the hearing, respondent
stated she did not understand the question and that she never wanted
to return to Poland (p. 26) .
In deciding that respondent would not be faced with physical per .,

secution in Poland, the special inquiry officer took administrative notice
of the fact that about only one out of every 30 persons in Poland is a
member of the Communist Party, that respondent did not occupy it
position of prominence in Poland and that while in the United Status
she had not engaged in political activity against the Polish Government. The special inquiry officer concluded that respondent might be
unable to obtain a teaching position if she is returned to Poland, and
that while a complete withdrawal of employment opportunities would

constitute physical persecution, the record did not establish that such
a bar would be applied to respondent.
In deciding that respondent has not established that she will be
faced with physical persecution in Poland, we note that she has not
been subjected to physical persecution despite her religious beliefs and
her refusual to join the Communist Party, that she was regularly
employed from the time she was 21 in a sensitive area, she was given
advanced training, and she was permitted to leave Poland for the
United States.

While it may well be that respondent will be unable to obtain employment as a teacher because of her refusal to abandon religious beliefs and her refusal to join the Communist Party, the record fails
to establish that she, a trained typist, will not be able to obtain employment in other areas of the economic life of Poland. Her belief
that she will be unable to obtain employment must be measured by the

fact that before she lost her employment as a teacher, she had applied
for a passport to come to the United States indicating to some extent
a lack of interest in securing immediate employment, and by the fact
that she did come to the United States within about two months after
obtaining her passport. Moreover, some issue is raised as to respond-

ent's credibility by reason of the coincidence between the date respondent became free to come to the United States (June 1961 when she
received her passport) and the date her employment ended. Further51

Interim Decision #1240
more, it appears odd that if respondent was questioned at length from
January to June 1961, as she testified she had been, that she would have
been issued a passport at the same time she was either discharged or
about to be discharged from her employment as a teacher because of
her attitude to the Party.
Our decision that respondent's return to Poland would not result
in physical. persecution is based upon facts of record only. However,
under the authority contained in 8 CFR 242.17(c) (Supp. 1962) providing that information not of record may be utilized under certain
circumstances, we, out of an. abundance of caution, and to insure that
all available information concerning the possibility of physical persecution would be considered, have examined certain confidential information the disclosure of which would in our opinion be prejudicial
to the interests of the United States. This information of a general
nature relating to living and political conditions in Poland which
would affect deportees to Poland, collected by officials of the Government in. carrying on their assigned duties and transmitted to the Board
through official channels through another Government agency, has been
carefully considered. We find nothing in it which would establish
that our conclusion based upon the record is erroneous.
Respondent's representative contends that since refugees and escapees from Poland are being admitted to the United States, the
respondent should be considered in. this category because of the persecution she suffered in attempting to maintain her political and religious
beliefs and that she should therefore be permitted to remain in the
United States utilising the provisions of section 243(h) of the Act.
Whether or not the respondent is a refugee-escapee within the Act of
July 14, 1960, as amended, (74 Stat. 504) is not a matter for determination in this proceeding (8 OFR 212.5(b) (Supp. 1962) ).
The respondent's representative contends that under the regulations

relief under section 243(h) of the Act is granted only after an order
of deportation has been entered, and that no order of deportation
having been entered against respondent, the adjudication of the application filed under section 213(h) is premature. Respondent has been
found deportable and the application for relief under section 243(h)
of the Act was properly considered (8 OFR 242.17(e) (d) (Supp.
1962)). The appeal must be dismissed.
,ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

52

